Hopp, J.
On July 8, and July 21, 1965, plaintiffs instituted these suits in the Ingham County Circuit Court. The complaints alleged: (1) that Thomas L. Thomas, driver of the automobile in which plaintiff Steven A. Goodine was injured, was guilty of ordinary negligence, and (2) that Robert L. Thomas, the owner of the automobile which Thomas L. Thomas was driving, was guilty of negligent entrustment. The complaints do not allege that Steven A. Goodine was an employee of either Robert L. Thomas or Thomas L. Thomas at the time of the accident, but paragraph 5 of the complaints does assert the following:
«5. * * * and that on the date of this collision, hereinafter set forth, there was a benefit flowing to the said defendant, Robert L. Thomas from the transportation of plaintiff’s son, Steven A. Goodine, and that a host-guest relationship was not present on the date of the collision and that the past assistance and services given by plaintiff’s son, Steven A. Goodine, to defendant, Robert L. Thomas, and the *449services on the date of said collision, precludes a social relationship at the time of the collision, hereinafter stated, said transportation being for the use and benefit of defendant, Robert L. Thomas.”
Defendants filed answers which allege that a “guest-passenger relationship” existed between plaintiff Steven A. Goodine and defendant Thomas L. Thomas at the time of the accident. Defendants also set forth two affirmative defenses: (1) that plaintiff Steven A. Goodine “cannot assume the benefits of an alleged employee-employer relationship, without considering himself to be an employee of defendant, Robert L. Thomas, at the time of the accident in question, and therefore, plaintiff’s sole and exclusive remedy must lie under the workmen’s compensation laws of the State of Michigan, and are not before this court”; and (2) that plaintiff Steven A. Goodine “was guilty of negligence causing and/or contributing to his alleged injuries in whole or in part in that he voluntarily assumed a position in the vehicle and knew or should have known of defendant’s driving ability and thereby assumed any and all risks incident thereto.”
Both plaintiffs and defendants demanded trial by jury.
Defendants filed motion for summary judgment. On August 8, 1969, defendants’ motion for summary judgment was granted and plaintiffs have appealed as of right from the order granting summary judgment and dismissing plaintiffs’ complaints.
On hearing the defendants’ motion for summary judgment the trial judge ruled:
“Let the record show that it appears to this court that there is an issue here whether or not there is a relationship of employer and employee, and that this is a matter that is to be determined by the work*450men’s compensation department. For this reason, I am going to grant the motion.”
In their motion for summary judgment the defendants state:
“1. That plaintiff alleges that at the time of the accident in question, Steven A. Goodine was employed hy the defendant, Robert L. Thomas, and was a co-employee of the defendant, Thomas L. Thomas.” (Emphasis added.)
This is an inaccurate statement. Apparently defendants consider plaintiffs’ allegation as set forth in paragraph 5 of the complaints “(that) there was a benefit flowing to said defendant, Robert L. Thomas, from the transportation of plaintiffs’ son * * * and * * * said transportation being for the use and benefit of defendant * * * ” as tantamount to an allegation that plaintiffs’ son was an employee of the defendant at the time he was injured. We find no Michigan authority supporting this position.
Here, indeed, is a strange situation. Plaintiffs do not allege an employment relationship in their complaints. Defendants do not allege an employment relationship in their answers; rather in paragraph 4 of the answer defendants allege that Steven A. Goodine was a guest passenger. It is true that defendants’ motion for summary judgment assumes the existence of an employer-employee relationship but as stated above this is an erroneous assumption and completely unwarranted from the pleadings.
The pleadings make it clear that the relationship between the parties at the time of the accident is a disputed question of fact requiring determination and resolution by jury trial pursuant to demand therefor timely filed by plaintiffs.
*451The trial court’s decision granting defendants’ motion for summary judgment (or accelerated judgment as the case may be) is reversed and the case is remanded to the trial court for further proceedings.
All concurred.